Exhibit 10.14

REVOLVING LOAN AGREEMENT

This Revolving Loan Agreement (“Agreement”) is entered into by and between The
Qyu Holdings, Inc. (“Lender”) and Predictive Technology Group, Inc. (“Borrower”)
to be effective as of the 25th day of September, 2019.

RECITALS

A. Borrower is seeking to borrower funds from Lender to fund working capital and
related requirements.  

B. Lender will loan Borrower up to THREE MILLION DOLLARS ($3,000,000) upon the
terms and conditions described herein.

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

Section 1. Periodic Loans.  

1.1. During the term hereof, Lender hereby agrees to make periodic loans
(collectively and individually, the “Loans”) to Borrower in an aggregate
principal amount at any one time outstanding not to exceed THREE MILLION DOLLARS
(U.S.) ($3,000,000 USD) (“Maximum Amount”). Each time funds are lent Borrower
will execute a promissory note in favor of Lender in substantially the form
attached hereto as Exhibit A (each, a “Note”). Borrower is not required to
borrow any minimum amount hereunder.  

Section 2. Finance Charges.  All principal then outstanding shall bear interest
at the rate of twelve percent (12%) per annum.

Section 3. Payments. Principle and accrued but unpaid interest will be payable
in a single balloon payment on September 30, 2021. Borrower may, from time to
time, in Borrower's discretion, make one or more payments to Lender. Such
payments shall be credited to Borrower's account on the date that such payment
is received by Lender. Such payments shall be applied first to late charges and
collection costs, if any, then to accrued interest to the date of payment, and
then to the principal outstanding.

Section 4. Miscellaneous.

4.1. This Agreement and the related Notes constitutes the entire agreement
between the parties pertaining to the subject matter contained in this Agreement
and the Notes.  All prior and contemporaneous agreements, representations and
understandings of the parties, oral or written, are superseded by and merged in
this Agreement and the Notes. No supplement, modification or amendment of this
Agreement shall be binding unless in writing and executed by Borrower and
Lender.

4.2. The provisions of this Agreement shall be binding upon each party, and
their legal representatives, successors or assigns.

4.3. The headings of this Agreement are for purposes of reference only and shall
not limit or define the meaning of any provision of this Agreement.  This
Agreement may be executed in any number of counterparts, each of which shall be
an original but all of which shall constitute one and the same instrument.


-1-


4.4. If any action is brought by either party in respect to its rights under
this Agreement, or to obtain an interpretation thereof, the prevailing party
shall be entitled to reasonable attorneys' fees and court costs as determined by
the court.

4.5. No waiver of any of the provisions of this Agreement shall constitute a
waiver of any other provision, whether or not similar, nor shall any waiver be a
continuing waiver.  Except as expressly provided in this Agreement, no waiver
shall be binding unless executed in writing by the party making the waiver.
Either party may waive any provision of this Agreement intended for its benefit;
provided, however, such waiver shall in no way excuse the other party from the
performance of any of its other obligations under this Agreement.

4.6. The obligations of the parties hereto shall not be delegated or assigned to
any other party without the prior written consent of the other party.  

4.7. This Agreement shall be governed by the laws of the State of Utah. Any
legal action to enforce or obtain an interpretation of this Agreement shall be
filed in the Third Judicial District Court of Salt Lake County or the United
States District Court in Salt Lake City, Utah, and the parties consent to the
exercise of personal over them by said courts.

4.8. Any notices required or permitted hereunder shall be in writing and shall
be given by personal delivery; by deposit in the United States mail, certified
mail, return receipt requested, postage prepaid; or by established express
delivery service, freight prepaid.  Notices shall be delivered, addressed, or
transmitted to the parties at the following addresses, which may be changed by a
notice given to the other party in accordance with this Section. The date notice
is deemed to have been given, received and become effective shall be the date on
which the notice is delivered, if notice is given by personal delivery, two (2)
days following the date of deposit in the mail, if the notice is sent through
the United States mail, or the date of actual receipt, if the notice is sent by
express delivery service.

Lender’s address is:

 

Stephen Jennings

XXXXXXXXXXX

Miami, Florida




Borrower’s address is:

 

Predictive Technology Group, Inc.

Attn: Chief Executive Officer

2735 East Parleys Way, Suite 205

Salt Lake City, Utah 84109




IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first written above.  

PREDICTIVE TECHNOLOGY GROUP, INC.

 THE QYU HOLDINGS, INC.










By: /s/Bradley Robinson

Its: CEO










By: Stephen Jennings

Its: Managing Director








EXHIBIT A




(FORM OF PROMISSORY NOTE)




PROMISSORY NOTE




$____________ USD




Section 1. Promise to Pay.  Predictive Technology Group, Inc. (“Borrower”), for
value received, hereby promises to pay to The Qyu Holdings, Inc. (“Lender”), the
principal sum of ____________________ Dollars ($____________), with interest at
the rate of twelve percent (12%) per annum until this Note has been paid in
full.

Section 2. Payments.  Principle and accrued but unpaid interest will be payable
in a single balloon payment on September 30, 2021. Borrower may, from time to
time, in Borrower's discretion, make one or more payments to Lender. Such
payments shall be credited to Borrower's account on the date that such payment
is received by Lender. Such payments shall be applied first to late charges and
collection costs, if any, then to accrued interest to the date of payment, and
then to the principal outstanding.

Section 3. Notices.  Any notices required or permitted hereunder shall be in
writing and shall be given by personal delivery; by deposit in the United States
mail, certified mail, return receipt requested, postage prepaid; or by
established express delivery service, freight prepaid.  Notices shall be
delivered, addressed, or transmitted to the parties at the following addresses,
which may be changed by a notice given to the other party in accordance with
this Section. The date notice is deemed to have been given, received and become
effective shall be the date on which the notice is delivered, if notice is given
by personal delivery, two (2) days following the date of deposit in the mail, if
the notice is sent through the United States mail, or the date of actual
receipt, if the notice is sent by express delivery service.

Borrower’s address is:




Predictive Technology Group, Inc.

2735 East Parleys Way, Suite 205

Salt Lake City, Utah 84109




Lender’s address is:

_________________________

_________________________

_________________________




Section 4. Miscellaneous.

4.1. The headings of this Note are for purposes of reference only and shall not
limit or define the meaning of any provision of this Note.

4.2. If suit or action is instituted in connection with any controversy arising
out of this Note, or in the enforcement of any rights hereunder, the prevailing
party shall be entitled to recover in addition to costs such sums as the court
may adjudge as reasonable attorney’s fees, including attorney’s fees incurred in
any appeal.


-2-


4.3. This Note shall be governed by the laws of the State of Utah.  Any legal
action to enforce or obtain an interpretation of this Agreement shall be filed
in the Third Judicial District Court of Salt Lake County or the United States
District Court in Salt Lake City, Utah, and the parties consent to the exercise
of personal over them by said courts.

4.4. In computing any period of time pursuant to this Note, the day of the act,
event or default from which the designated period of time begins to run shall be
included, unless it is a Saturday, Sunday, or a legal holiday, in which event
the period shall begin to run on the next day which is not a Saturday, Sunday,
or legal holiday, in which event the period shall run until the end of the next
day thereafter which is not a Saturday, Sunday, or legal holiday.

4.5. Nothing herein shall be construed to be to the benefit of any third party,
nor is it intended that any provision shall be for the benefit of any third
party.

4.6. The obligations of the Company or the Holder may not be delegated or
assigned to any other party without the prior written consent of the other.  

4.7. The parties hereto, including the holder and all guarantors and endorsers,
hereby waive presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided herein, and assent to
extensions of time of payment, or forbearance or other indulgence, without
notice.




IN WITNESS WHEREOF, this Note is executed by Predictive Technology Group, Inc.,
to be effective as of the ____ day of ___________, 20__.

PREDICTIVE TECHNOLOGY GROUP, INC.




By ____________________________

    

Its: